[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JULY 3, 2012
                             No. 11-11102
                                                             JOHN LEY
                       ________________________
                                                              CLERK

                  D. C. Docket No. 9:09-cv-81616-WPD

BRETT STRONG,

                                                Plaintiff-Appellant,

                                  versus

KIMC INVESTMENTS, INC., a Delaware Corporation,
d.b.a. MedVance Institute,

                                                Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                               (July 3, 2012)


Before CARNES, BARKETT and BLACK, Circuit Judges.

PER CURIAM:
      Brett Strong brought a claim of retaliatory discharge against KIMC

Investments, Inc. (KIMC), pursuant to the False Claims Act (FCA), 31 U.S.C.

§ 3730(h). The district court granted KIMC’s motion to dismiss Strong’s Second

Amended Complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to

state a claim under which relief could be granted, concluding Strong had failed to

sufficiently allege that (1) KIMC made a false claim against the government or

(2) KIMC feared being reported to the government or sued in a qui tam action by

Strong. Strong appeals, alleging that he adequately alleged a claim under

§ 3730(h).

      “We review de novo the district court’s grant of a motion to dismiss under

[Rule] 12(b)(6) for failure to state a claim, accepting the factual allegations in the

complaint as true and construing them in the light most favorable to the plaintiff.”

Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006). To survive a

motion to dismiss, a plaintiff must allege “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“Threadbare recitals of the elements of a cause of action, supported by mere

                                           2
conclusory statements, do not suffice.” Id. If a court can only infer “the mere

possibility of misconduct” from the complaint, the plaintiff has not shown an

entitlement to relief. Id. at 679.

      After reviewing the record and the parties’ briefs, and having had the

benefit of oral argument, we agree with the district court that the allegations in

Strong’s Second Amended Complaint are insufficient to state a claim of retaliation

under the FCA by KIMC. Thus, we affirm the district court.

      AFFIRMED.




                                          3